Name: Commission Implementing Regulation (EU) 2016/1347 of 8 August 2016 amending for the 250th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: international affairs;  international trade;  civil law;  politics and public safety
 Date Published: nan

 9.8.2016 EN Official Journal of the European Union L 214/12 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1347 of 8 August 2016 amending for the 250th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 3 August 2016, the Sanctions Committee of the United Nations Security Council decided to add two natural persons to the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 2016. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002 the following entries shall be added under the heading Natural persons: (a) Aslan Avgazarovich Byutukaev (alias (a) Ã Ã Ã »Ã °Ã ½ Ã Ã ²Ã ³Ã °Ã ·Ã °ÃÃ ¾Ã ²Ã ¸Ã  Ã Ã Ã Ã Ã ºÃ °Ã µÃ ², (b) Amir Khazmat, (c) Ã Ã ¼Ã ¸Ã Ã ¥Ã °Ã ·Ã ¼Ã °Ã , (d) Abubakar, (e) Ã Ã ±Ã Ã ±Ã °Ã ºÃ °Ã. Date of birth: 22.10.1974. Place of birth: Kitaevka, Novoselitskiy District, Stavropol Region, Russian Federation. Nationality: Russian Federation. Address: Akharkho Street, 11, Katyr-Yurt, Achkhoy-Martanovskiy District, Republic of Chechnya, Russian Federation. Date of designation referred to in Article 7d(2)(i): 3.8.2016. (b) Ayrat Nasimovich Vakhitov (alias (a) Ã Ã ¹ÃÃ °Ã  Ã Ã °Ã Ã ¸Ã ¼Ã ¾Ã ²Ã ¸Ã  Ã Ã °Ã Ã ¸Ã Ã ¾Ã ², (b) Salman Bulgarskiy, (c) Ã ¡Ã °Ã »Ã ¼Ã °Ã ½ Ã Ã Ã »Ã ³Ã °ÃÃ Ã ºÃ ¸Ã ¹. Date of birth: 27.3.1977. Place of birth: Naberezhnye Chelny, Republic of Tatarstan, Russian Federation. Nationality: Russian Federation. Other information: May use a fake passport of a Syrian or Iraqi citizen. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 3.8.2016.